Citation Nr: 0710558	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for cause of the veteran's death, to include as a 
result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that reopened and denied the appellant's claim 
of service connection for the cause of the veteran's death.  
The appellant is the widow of the veteran, and she perfected 
a timely appeal of this determination to the Board.

In May 2006, the appellant, accompanied by her 
representative, testified before the undersigned Veterans Law 
Judge at the local regional office.  Subsequent to this 
hearing, the appellant submitted additional evidence 
accompanied by a waiver of regional office consideration.  
The Board will consider this additional evidence in making 
its decision in this case.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
cause of the veteran's death; the appellant filed an notice 
of disagreement in August 1998, the RO sent an statement of 
the case dated in February 1999, and the appellant filed a 
substantive appeal dated in June 1999; thereafter the Board 
remanded the claim in December 2000 and July 2003; in January 
2004, the appellant withdrew her claim, and the June 1998 
decision became final.

2.  Evidence added to the record since the June 1998 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim and raises 
a reasonable possibility of substantiating the claim.

3.  The veteran died on April [redacted], 1997 at the age of 61; the 
immediate cause of the veteran's death as shown on the death 
certificate was carcinoma of the liver; no other conditions 
were identified as significant in contributing to the 
veteran's death; an autopsy was not performed.

4.  At the time of the veteran's death, the veteran was 
service-connected for residuals, cholecystectomy; high 
frequency hearing loss, bilateral, mild; pinquecula, nasal 
portion, left eye; and residuals, trauma, right little 
finger, each evaluated as noncompensable effective July 1, 
1978.

5.  The evidence does not show that the veteran's liver 
cancer had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

6.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1998 rating decision is 
new and material; the claim of entitlement to service 
connection for cause of the veteran's death is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 20.204 
(2006).

2.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in a letter dated in June 2004, provided the 
appellant with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), including the evidence needed to 
show new and material evidence and her underlying claim.  The 
appellant was also generally notified of the types of 
evidence VA would assist her in obtaining and informed that 
she should send information or evidence relevant to the claim 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claim, and also informed 
the appellant of the cumulative evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the matter at hand.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of post-service private and VA 
treatment records and reports, the veteran's certificate of 
death, the appellant's testimony before the Board, a VA 
examination in connection with the claim, and statements of 
the appellant and her representative in support of the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of the claim on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Application to reopen the appellant's claim of 
entitlement to service connection for cause of the 
veteran's death, to include as a result of exposure to 
Agent Orange.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the June 
1998 RO decision denying the appellant's claim includes 
private medical records, a VA examination,  the appellant's 
testimony before the Board in May 2006, and statements of the 
appellant and her representative in support of the claim.

Of particular significance are private medical records 
indicating that the veteran's liver cancer may have started 
in service, that certain types of cirrhosis of the liver can 
lead to liver cancer, and a VA examination indicating that 
the veteran's liver cancer was not related to his military 
service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim.  The Board also finds 
that this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the June 1998 RO decision 
denying service connection for cause of the veteran's death 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim and raises a reasonable possibility of 
substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the appellant's application to reopen 
her claim of entitlement to service connection for cause of 
the veteran's death is reopened.

III.  Service connection for the cause of the veteran's 
death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on April [redacted], 1997 at the age of 61.  The immediate cause 
of the veteran's death as shown on the death certificate was 
carcinoma of the liver.  No other conditions were identified 
as significant in contributing to the veteran's death, and an 
autopsy was not performed.  At the time of his death, the 
veteran was service-connected for residuals, cholecystectomy; 
high frequency hearing loss, bilateral, mild; pinquecula, 
nasal portion, left eye; and residuals, trauma, right little 
finger, each evaluated as noncompensable effective July 1, 
1978.

The appellant does not contend, and the evidence does not 
establish, that the veteran had liver cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran was exposed to Agent Orange in service, and 
that this may have caused his cancer. 

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case, however, did not serve in the 
Republic of Vietnam and is therefore not presumed to have 
been exposed to Agent Orange as a result of his service.  
Additionally, liver cancer is not among the diseases 
identified in 38 C.F.R. § 3.309 as associated with herbicide 
exposure.

And the evidence is against a finding that there is a direct 
connection between the cause of the veteran's death and his 
service.  Here, the Board notes that the appellant has 
submitted several medical reports in connection with her 
claim.  A July 1998 report of the veteran's treating 
oncologist stated that the veteran had been diagnosed with 
hepatocellular carcinoma.  This physician also noted that 
hepatocellular carcinomas may occur in patients with chronic 
liver disease.  Here, the physician noted that the veteran's 
wife indicated that the veteran was a heavy drinker because 
his military service made him anxious.  The physician then 
stated that "I would say that it is safe to assume that the 
patient more than likely may have had hepatic cirrhosis that 
predisposed him to hepatocellular carcinoma."  

The appellant also included reports of another private 
physician dated in March 2002 indicating that the veteran 
died from cancer, not cirrhosis.  This physician noted that 
drinking ends with cirrhosis not cancer, and in his opinion 
drinking does not cause liver cancer.  Additionally, this 
physician noted that the veteran's service medical records 
show that an x-ray taken in service in December 1977 
indicated that the veteran's lungs were free of infiltrates.  
The x-ray also showed that "[t]he hilar shadows are somewhat 
prominent especially on the left."  A January 1978 treatment 
note indicated that they were unable to locate previous films 
for comparison, but significant bleuro-pulmonary 
cardiovascular abnormalities were noted.  Based on these 
records, the private physician stated that the veteran's 
medical problems with cancer started in service.  

Finally, the appellant submitted the report of an additional 
private physician, a pathologist, who stated that, according 
to clinicopathological research and medical publications, 
toxic chemicals such as vinyl chloride, polychlorinated 
biphenyls (PCB), consumption of food containing increased 
amounts of aflotoxin, diseases causing iron overload such as 
hemachromatosis, thorotrast (contrast material used for X ray 
studies) or use of anabolic steroids are accepted among the 
etiologic factors of liver cancer.  Hepatitis B and C 
infections were also indicated to be other common causes of 
liver tumors.  The pathologist also noted that some benign 
nodules found in other organs may transform into malignancy 
in time and these lesions may metastasize to the liver.  The 
pathologist then noted that the veteran sought treatment in 
1957 for chills, fever, diarrhea, epigastric pain, 
enlargement of liver, persistent shoulder pain, and 
macroscopic and microscopic blood in his stool and urine.  
The veteran also had an increased white blood count.  In 
1964, the veteran was noted to have a low grade nodule in his 
thyroid.  In 1966, the veteran underwent a cholecystectomy 
and diagnosed with chronic cholecystitisand cholelithiasis.  
The pathologist the concluded by stating that, based on his 
30 years of experience as a pathologist and the veteran's 
medical history, it is more likely than not that the 
veteran's liver cancer was caused by exposure to chemicals or 
herbicides.

In order to determine whether the veteran's liver cancer was 
the result of his military service, the appellant was 
afforded a VA examination in December 2002 in connection with 
her claim.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report.  The examiner noted the veteran's medical history and 
also noted that the veteran's liver cancer was not listed 
among the diseased associated with Agent Orange exposure.  
The examiner, however, indicated that the veteran, during his 
service and beyond, consumed large amounts of alcohol and 
suffered from anxiety disorder.  The examiner hypothesized 
that the veteran's chronic alcohol consumption may have led 
to the development of chronic liver disease and cirrhosis.  
The examiner further hypothesized that cirrhosis is in itself 
regardless of cause considered to be a preneoplastic 
condition.  From this argument, the examiner stated that one 
could state that the hepatocellular carcinoma would then be 
service-connected.  The examiner went on note, however, that 
unfortunately alcohol michrondular cirrhosis is not 
frequently associated with hepatocellular carcinoma and only 
develops upon cessation of alcohol consumption and 
development of the macrondular form of cirrhosis.  The 
examiner went on to find that there are no liver biopsies or 
other supporting objective data in the record that clearly 
demonstrate the presence of either of these conditions, 
either of these forms of cirrhosis, and it is left for one to 
assume that given the high association between hepatocellular 
carcinoma and cirrhosis that the veteran in fact was 
suffering from it.  The examiner also stated that there is no 
relationship between the cholecystectomy that the veteran 
underwent in December 1966 and the development of 
hepatocellular carcinoma.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran that develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  Here, the evidence does not show that 
the veteran was found to have liver cancer in service or 
within one year after service.  The veteran's retirement 
physical in December 1977 indicated no problems related to 
the veteran's abdomen or viscera, except appendectomy and 
gall bladder scars.  In addition, there is no evidence in the 
record to indicate that the veteran' was exposed to Agent 
Orange or other herbicides in service and, even so, the 
veteran's liver cancer is not among the diseases identified 
in 38 C.F.R. § 3.309 as associated with herbicide exposure.  
And regarding direct causes, the December 2002 VA examiner, 
that reviewed the veteran's medical records in connection 
with the appellant's claim, concluded that the veteran's 
liver cancer was not caused by the veteran's 1996 
cholecystectomy.  He also stated that, based on his review of 
the veteran's claims file, there was a lack of objective 
evidence leading to a conclusion that his liver cancer was 
caused by cirrhosis.  

Next, the Board notes that the appellant submitted the 
reports of several private physicians indicting a 
relationship between his liver cancer and his military 
service.  Here, the board notes that the pathologist 
concluded that the veteran's liver cancer was caused by 
exposure to chemicals or herbicides.  As noted above, 
however, there in no evidence in the record that the veteran 
was exposed to chemicals or herbicides, to include Agent 
Orange.  The veteran did not serve in the Republic of Vietnam 
during service, and the pathologist did not state in his 
report what chemicals the veteran may have been exposed, or 
at what time and in what amounts.  

The Board also notes that the opinions offered by the private 
physicians in this case appear to be based in large part on 
assumptions and speculation.  The pathologists report, for 
example indicated that certain factors are accepted among the 
etiologic factors of liver cancer, and that Hepatitis B and C 
infections were also indicated to be other common causes of 
liver tumors.  The pathologist also noted that some benign 
nodules found in other organs may transform into malignancy 
in time and these lesions may metastasize to the liver.  The 
pathologist then noted that the veteran sought treatment for 
various conditions in service, but failed to indicate how 
these things were related to his liver cancer.  In addition, 
another physician noted hilar shadows and significant bleuro-
pulmonary cardiovascular abnormalities dating to December 
1977 and January 1978.  This physician, however, failed to 
connect how these findings showed that the veteran's medical 
problems with cancer started in service.  And finally, the 
veteran's treating oncologist noted that hepatocellular 
carcinomas may occur in patients with chronic liver disease, 
and noted that the veteran's heavy drinking service.  He then 
stated that it was safe to assume that the patient more than 
likely may have had hepatic cirrhosis that predisposed him to 
hepatocellular carcinoma.  

In this regard, the Board notes that entitlement to service 
connection may not be based on speculation or remote 
possibility.  An opinion noting that that the veteran's 
condition may be related to service or possibly have been 
present in service, is insufficient to form a basis for a 
grant of service connection.  38 C.F.R. § 3.102 (2003).  See, 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  And the Board also notes that general 
treatise evidence is insufficient to provide plausible 
causality, since such evidence is predicated on instinctive 
inference of lay person rather than on adjudicative 
determination as to credibility and weight of expert 
evidence.  See Mattern v. West, Vet. App.12 Vet. App. 222, 
228 (1999); Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Sacks v. West, 11 Vet. App. 314, 316-17, (1998).  

And finally, the Board notes that the opinions of the private 
physician were not, with the possible exception of the 
pathologist, based on a review of the veteran's entire claims 
file.  In this regard, the Board finds the VA examiner's 
opinion is entitled to greater weight on these facts.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

In reaching a decision in this case, the Board does not wish 
in any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

On these facts, the claim for service connection for the 
cause of the veteran's death must be denied. 





	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


